DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the filing of 7 June 2022.

Response to Amendment
Claim 2 has been canceled. Claims 1, 11, and 20 have been amended. Claims 1, 3-5, 7-11, 13-14, and 17-20 are pending.
In response to the amendment to claim 1, the objection thereto that was presented in the previous action (Final Rejection filed on 7 April 2022) is withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 7 June 2022, with respect to the rejections of claims 1-3 and 5 under 35 USC 102(a)(1) and the rejections of claims 1 and 20 under 35 USC 103 have been fully considered and are persuasive. As Applicant notes (Remarks, p. 8, lines 3-5), inclusion of the subject matter of previously canceled claim 6, which was indicated as allowable in the Non-Final Rejection of 22 November 2021, overcomes the above rejections. See the discussion of the reasons for allowance below. The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert M. Amici on 21 June 2022.
The application has been amended as follows: 
Claim 17
Lines 7-8: “the gas mixture enters the heat exchanger body at the body inlet, flows through the body interior volume and over an exterior surf ace of the hollow coil body, and exits the heat exchanger body at the”

REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-11, 13-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3-5, 7-11, 13-14, and 17-20. The concept of a method of removing ammonia from a gas mixture comprising gaseous ammonia, gaseous hydrogen, and gaseous nitrogen, the method comprising:
delivering the gas mixture at an ambient flow pressure to a vessel that contains a solid adsorbent, with the gas mixture, the solid adsorbent, or both at an ammonia adsorption temperature in a range of from -40 to 0 degrees Celsius,
contacting the gas mixture at the ambient flow pressure and at the ammonia adsorption temperature with the solid adsorbent to cause an amount of ammonia to adsorb onto the solid adsorbent,
after the amount of ammonia has adsorbed onto the solid adsorbent, increasing the temperature of the solid adsorbent that contains adsorbed ammonia to a desorption temperature to desorb the adsorbed ammonia from the solid adsorbent to form liquid ammonia; and
removing the desorbed liquid ammonia from the vessel (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a system for processing a gas mixture comprising gaseous ammonia, non-ammonia vapor, organometallic vapor, and solid particles, the system comprising:
a heat exchanger adapted to reduce a temperature of the gas mixture;
a particle filter capable of removing solid particles from the gas mixture;
an organometallic vapor removal filter capable of removing organometallic vapor from the gas mixture; and
a vessel that contains solid adsorbent capable of removing ammonia vapor from the gas mixture by adsorbing the ammonia vapor onto the solid adsorbent at conditions that include an ambient flow pressure and an ammonia adsorption temperature and is further capable of desorbing the adsorbed ammonia vapor from the solid adsorbent at conditions that include a desorption temperature to form liquid ammonia that is removable from the vessel,
wherein the heat exchanger, the particle filter, the organometallic vapor removal filter and the vessel are in fluid communication with each other (claim 20) is considered to define patentable subject matter over the prior art.
The invention provides for a means of collecting and reusing ammonia in a heated exhaust gas mixture to reduce cost and waste ([0063]).
The closest prior art is regarded to be Miyano (US 6,261,345 B1), which discloses a process for recovering ammonia from a large amount of a gas containing ammonia (col. 1, lines 7-11) comprising passing ammonia-containing gas through an exhaust line 1 to an adsorber 3 (Fig. 1; col. 4, lines 62-65); performing an adsorbing operation until the adsorbent is saturated with ammonia (Abstract; col. 4, lines 60-61; col. 5, lines 7-8); and heating the adsorbent to be within a temperature range to recover desorbed ammonia (col. 5, lines 22-26; col. 6, line 64 to col. 7, line 3; col. 8, lines 54-59).
However, Miyano does not explicitly disclose desorbing ammonia from a solid adsorbent to form liquid ammonia, and removing the liquid ammonia from a vessel containing solid adsorbent.
Wang et al. (CN108744882A) discloses a method for the extraction of ammonia from an exhaust gas of a metal oxide chemical vapor deposition process ([0002]) that includes an adsorption step for producing an ammonia-rich concentrated gas ([0019]) which is desorbed and passed to a condensation freezing step ([0020]) to produce a liquid ammonia ([0021]). However, the condensation freezing step entails passing the desorbed ammonia to a condenser ([0020], [0029]), so Wang does not suggest desorbing adsorbed ammonia from a solid adsorbent to form liquid ammonia; and removing the liquid ammonia from the vessel, wherein the vessel contains the solid adsorbent.
Applegarth et al. (US 2014/0161699 A1) also does not explicitly disclose desorbing ammonia from a solid adsorbent to form liquid ammonia, and removing the liquid ammonia from a vessel containing solid adsorbent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772